UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7108



WILLIAM CLAYTON MCKINNEDY, III,

                                             Plaintiff - Appellant,

          versus


GARY D. MAYNARD; JIM HODGES, Governor of South
Carolina; CHARLES MOLONY CONDON, Attorney
General;   KENNETH    MCKELLAR,    Director   of
Security; MR. MCKIE, General Counsel; ROBERT
WARD; RICKIE HARRISON, Warden; ROBERT E.
PETERSEN; BEN MONTGOMERY; MR. MIRO, Warden;
DONALD DEASE; RICHARD P. STROKER; J VICENT
BARTON; CRYSTAL ROCKARD; MARY DAVENPORT; DAVID
TATARSKY; PATRICIA RAINEY; JAMES SIMMONS, III;
TRACI   BRAXELY,   Grievance    Branch;   CALVIN
ANTHONY; DAVID DUNLAP; DAVID NELSON; ROBERT
MURRAY, Captain; SINGLETARY, NFN; SOLOMON
SANYO; MR. ROBINSON; MR. MILLER; MR. JERNIGAN;
MR. BROGDAN; MR. SEWARD; MR. WALTZ; REGGIE
BOWERS; MR. FIERSON; MR. REDFERN; DAVIS
HARMON; SARGEANT CUSTODIO; SARGEANT COMER;
SARGEANT   ROBERTSON;   OFFICER    MACKEY;   MR.
GALLAWAY; OFFICER CUTLIP; MR. BURRELL; MR.
GARY; MR. CLYBURN; MR. ALLEN; MR. GOODWIN;
JOHN LANE; MR. MCCOWAN; MR. NEADLE; MR. WEST;
DEBRA WISE; OFFICER MITCHELL; MR. WOODLIEF;
MR. FLEMING; C. A. BALKCUM; MR. MEDLOCK; MR.
LONG; MR. HARDIN; MR. NELSON; MR. STEEN; MR.
ROBINSON; MR. ARMSTRONG; MICHAEL R. MATHEWS;
NATHANIEL HUGHES, SCDC; J. L. GOWAN, Doctor;
MR. MCKINNEY; MR. COOKE; SENYA L. ADAMS; MR.
PHILIPS; MR. GARDNER; MR. ANDERSON; RAY N.
STEVENS; CAROLYN MATTHEWS; JUDY C. ANDERSON;
JOHN ADAMS; KELLI G. MADDOX; MR. SUTTENS;
OFFICER WILSON, Correctional Officer,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-4027-6-20-AK)


Submitted:   October 9, 2003           Decided:    October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Clayton McKinnedy, III, Appellant Pro Se. Steven Michael
Pruitt, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        South Carolina inmate William Clayton McKinnedy, III, seeks to

appeal the denial of several motions made during the course of his

42 U.S.C. § 1983 litigation against the Defendants. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000).          The order McKinnedy seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.*                    We

also        deny   Appellant’s    motions   for   injunctive   relief     and   for

appointment of counsel. We dispense with oral argument because the

facts        and   legal    contentions   are   adequately   presented     in   the

materials          before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                         DISMISSED




        *
       To the extent that the denial of McKinnedy’s motion for
reconsideration of an earlier order denying him transfer from state
to federal prison is not interlocutory, we find his claim on this
issue to be without merit.


                                            3